J-A08021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SULTAN FREEMAN                             :
                                               :
                       Appellant               :   No. 1046 EDA 2020

         Appeal from the Judgment of Sentence Entered October 7, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007026-2016


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                               FILED: MAY 14, 2021

        Sultan Freeman (Appellant) appeals from the judgment of sentence

imposed after a jury found him guilty of aggravated assault, firearms not to

be carried without a license, and possession of an instrument of crime (PIC),

and the trial court in a separate bench trial convicted him of persons not to

possess firearms.        See 18 Pa.C.S.A. §§ 2702(a)(1), 6106(a)(1), 907,

6105(a)(1). After review, we vacate the judgment of sentence and remand

for resentencing.

        The trial court provided a detailed recitation of the facts as follows:

              This case involves a shooting that happened on June 4,
        2015, at 5:15 p.m. at an apartment building located in the 1400
        block of Clearview [Street], in the City and County of Philadelphia.
        The complainant in this case is the Appellant’s uncle, Ibin Islam
        [(“the victim” or “Islam”)], who was shot in the abdomen at point-
        blank range over a dispute about a $1,500.00 debt.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A08021-21


            The Commonwealth’s first witness, Sergeant Randall
     Goodson, testified that on June 4, 2015, he received a radio call
     for a shooting on the 1400 block of Clearview, while in a patrol car
     with his partner, Officer Tucker. They arrived at 1416 Clearview
     Street, which is an apartment complex, within a minute or two
     from the radio call. When they entered the building, they saw the
     [victim] on the floor of the elevator cab, having been shot in the
     stomach, surrounded by several other people. Sergeant Goodson
     described it as a “chaotic” scene where a crowd of people had
     gathered. Medics transported the [victim,] who was mostly
     unresponsive to questioning. Sergeant Goodson testified that he
     learned that the [victim] was identified as [] Islam and that the
     shooting took place in Apartment F 422. N.T., 7/9/19, at 28-35.

           Sergeant Goodson, along with other officers, went to the
     fourth floor of the building and encountered more people and
     other officers in the hallway. [Sergeant Goodson] spoke to Mary
     Oakman, who was later identified to be Appellant’s aunt.
     Sergeant Goodson learned that the [victim] may have been shot
     by his nephew; however, [Sergeant Goodson] noted on the 75-48
     preliminary report that the name of the offender in this incident
     was “Shakeem Jordan.” Id. at 38, 39.

            Next, [Islam], aka Evan Jordan, testified. He identified []
     Appellant as his nephew, Sultan Freeman, sitting at counsel table.
     [Islam] explained that prior to being shot, he was taking care of
     his elderly mother and waiting for Appellant to relieve him. After
     Appellant arrived, [Islam] proceeded to the stairwell to smoke PCP
     with his “man,” Eric. Mr. Islam then explained that he and Eric
     got into an altercation about money and Eric shot him. N.T.,
     7/10/19, at 5-10.

           Islam also explained that on the same day, he had an
     argument on the telephone with Appellant, because it was taking
     him (Appellant) too long to get to the apartment to relieve
     [Islam]. Id. at 11, 12.

           The Commonwealth then attempted to confront Islam with
     a statement that he purportedly gave to the police when he was
     in the hospital, wherein he identified Appellant as the shooter.
     Islam explained that he was high on PCP and was given morphine
     in the hospital, so he doesn’t recall what he told the police in his
     statement. In a long and painful exchange, [Islam] was asked
     whether he could identify his signature on the various pages of

                                    -2-
J-A08021-21


     the statement. Islam equivocated about whether he recognized
     the signature, giving responses of “no,” “maybe,” “it looks like”
     and “yes” to the prosecutor’s questions. Eventually, [Islam]
     agreed that the signatures on pages 1, 2 and 4 looked like they
     were his. He also identified the personal information in the
     statement, such as his social security number and date of birth as
     being correct. Id. at 17, 18.

            The prosecution was then permitted to confront Islam with
     the substance of [Islam’s prior police] statement. In short, Islam
     testified that he didn’t remember telling detectives it was his
     nephew, [Appellant], who shot him; that Appellant shot him with
     a silver revolver in his mother’s apartment; that [Islam] owed
     [Appellant] $1,500.00; or that [Islam] crawled into the elevator
     after being shot and rode it down to the 1st floor. When confronted
     with a photo of [Appellant], Mr. Islam identified it as his nephew,
     [Appellant], and stated that the signature on the photograph “sort
     of looks like mine, but I’m not too sure.” Id. at 25-27.

           Islam testified that he did recall sending [a] notarized letter
     to the district attorney’s office on October 3, 2017, while he was
     incarcerated, wherein he stated that it was not [Appellant] who
     shot him; however, [Islam] did not identify anyone as the shooter.
     And he recalled testifying at the preliminary hearing that he didn’t
     know who shot him. Id. at 52, 53.

            Finally, Mr. Islam was asked to view several videotapes. He
     identified his nephew, Appellant, getting on the elevator of the
     apartment building at 5:15 p.m.[, i.e., the approximate time of
     the shooting.] [Islam] then identified himself on the elevator at
     5:20 p.m. In the video played for the jury, Islam is laying face-
     down on the elevator floor.

           Detective William Knecht next testified that he and his
     partner, Detective Knoll, were the assigned detectives on this
     case. [On the evening of the shooting, t]hey did not respond to
     the scene but went directly to Einstein Hospital to interview
     [Islam]; however, he had already been taken into surgery. They
     returned to interview [Islam] the next day at Einstein Hospital.
     Detective Knecht stated that he was able to take a full statement
     from Mr. Islam, . . . wherein [Islam] identified Appellant as his
     nephew who shot him. Id. at 56-63, 66-67. [Importantly, Islam
     signed his name on pages of the written statement, in the
     presence of Detective Knecht.] Detective Knecht also took a

                                     -3-
J-A08021-21


     statement from Fire and Rescue unit Lieutenant Keith Davis,
     wherein Lieutenant Davis asked [Islam] who shot him, and
     [Islam] responded “My nephew shot me . . . Shakeem Freeman.”
Id. at 83, 84. [Islam] also testified that during the course of the
     investigation there were “a couple of different names” given to
     police regarding the shooter. Id. at 74.

           The detectives recovered videotape of the elevator and the
     fourth-floor hallway from the Philadelphia Housing Authority.
     Detective Knecht testified that the video taken on June 5, 2015
     shows the gunshot victim crawling to the elevator on the 4th floor.
Id. at 68. In addition, Detective Knecht produced a certificate
     showing that the Appellant was not licensed to carry a firearm in
     Pennsylvania. Id. at 64.

            Natalie Micciche, employed by the First Judicial District Adult
     Probation and Parole Department (“APPD”), testified that on May
     25, 2016, she interviewed an individual named Evan Jordan, a/k/a
     [] Islam, while preparing a presentence report for a case in which
     Islam was the defendant. During the interview, Mr. Islam told her
     that he had been shot in the stomach by his nephew, [Appellant].
     N.T., 7/9/10, at 86-88.

            The Commonwealth then presented Tamara Williams, who
     lived in Apartment F420 at 1416 Clearview Street on June 4, 2015.
     She explained that she heard loud arguing from the apartment
     next door as she returned home from work. She heard loud
     yelling and then banging on her door. When she opened her door,
     she saw her next-door neighbor, Mary (now deceased) who was
     asking for help for a man lying on the floor who had been shot.
     Although she didn’t know his name, she recognized him from the
     apartment next door. Ms. Williams said that the man on the floor
     crawled down the hall and into the elevator. She called 911. N.T.,
     7/10/19, at 94-100.

           Detective Knoll testified that an arrest warrant was obtained
     for the Appellant on June 10, 2015; however, despite many
     attempts to locate Appellant, he was not apprehended until July
     7, 2016. [Knoll] confirmed that there were no efforts made to
     investigate individuals named Shakeem Freeman or Shakeem
     Jordan. Id. at 110-17.

           Detective Patrick Murray was the crime scene investigator.
     He testified that the crime scene was established at 5:18 p.m. at

                                     -4-
J-A08021-21


     Apartment 422. He recovered an item of mail from the apartment
     in the name of Sultan Freeman. Id. at 120-24. He did not
     observe blood in the hallway or the apartment. The elevator was
     photographed but nothing of evidentiary value was obtained from
     the elevator or hallways. Id. at 126-27. [Pertinently, the firearm
     that was used in the shooting was also never recovered.]

           The parties stipulated that Mr. Islam underwent surgery at
     Albert Einstein Hospital for a single gunshot wound to his
     abdomen. Areas of damage were observed in his upper intestines,
     and 25 centimeters of bowel was removed. Id. at 130-31.

           After deliberation, the jury convicted Appellant of
     aggravated assault, [firearms not to be carried without a license,
     and PIC; the jury acquitted Appellant of attempted murder].
     Thereafter, Appellant was convicted of [persons not to possess
     firearms] by way of a [bifurcated] bench trial. Appellant was
     sentenced to ten – twenty years on the aggravated assault; two
     – four years on [firearms not to be carried without a license,] to
     run consecutively; [and] two – four years on [PIC, to run
     consecutively]. There was no sentence entered [for persons not
     to possess firearms].

Trial Court Opinion, 8/12/20, at 1-6 (citations modified, some capitalization

and numbering omitted).

     On October 16, 2019, Appellant timely filed a post-sentence motion.

Appellant challenged the weight of the evidence supporting his convictions and

claimed the court imposed a manifestly excessive sentence. Appellant’s post-

sentence motion was denied by operation of law.      Appellant timely filed a

notice of appeal.   Both Appellant and the trial court have complied with

Pa.R.A.P. 1925.

     Appellant presents 6 issues for our review:

     1. Did the trial court commit reversible error by admitting as
        substantive evidence the victim’s prior inconsistent statements
        identifying [Appellant] as the shooter because they did not meet

                                    -5-
J-A08021-21


       the reliability criteria set forth by the Pennsylvania Supreme
       Court in Commonwealth v. Brady, 507 A.2d 66 (Pa. 1986),
       Commonwealth v. Lively, 610 A.2d 7 (Pa. 1992) and
       Commonwealth v. Wilson, 707 A.2d 1114 (Pa. 1998), in that
       the prior inconsistent statements were not given under oath at
       a formal proceeding, reduced to a writing signed and adopted
       by the victim or contained in a contemporaneous verbatim
       electronic, audio taped or video taped recording?

    2. Did the trial court commit reversible error by prohibiting
       defense counsel from cross-examining a Commonwealth
       witness regarding the victim’s specific criminal charges pending
       against him when he made his prior statements implicating
       [Appellant,] and was defense counsel ineffective in failing to
       cross-examine the victim himself or present extrinsic evidence
       on the subject where the evidence may have exposed the
       victim’s possible bias in favor of the prosecution, in violation of
       [Appellant’s] confrontation rights under the Sixth Amendment
       to the United States Constitution and Article 1, Section 9 of the
       Pennsylvania Constitution and in light of the Supreme Court’s
       holding in Davis v. Alaska, 415 U.S. 308 (1974)?

    3. Did the trial court commit reversible error at certain times and
       was trial counsel ineffective at other times by allowing
       inadmissible hearsay from police witnesses who testified that
       out-of-court declarants said [Appellant] was the shooter; the
       cumulative effect resulted in the jury hearing incriminating out-
       of-court statements from numerous declarants who were not
       under oath or subject to cross-examination, in violation of
       [Appellant’s] constitutional rights to confrontation and to a fair
       trial?

    4. Did the trial court commit reversible error by instructing the jury
       that [Appellant] could not legally own a gun where there was
       no evidence presented at trial demonstrating that [Appellant]
       was a person prohibited from owning a gun, as opposed to a
       person not licensed to conceal and carry a gun in public, and
       where the instruction improperly conveyed to the jury that
       [Appellant] had a prior criminal record?

    5. Was the evidence insufficient as a matter of law to support
       [Appellant’s] conviction for carrying a firearm in a vehicle or
       concealed on his person in violation of 18 P.S. § 6106 because
       there was no proof (1) as to the barrel or overall length of the

                                     -6-
J-A08021-21


        handgun used in the shooting to satisfy the legal definition of
        “firearm,” (2) that the handgun was carried by [Appellant] in a
        vehicle or concealed on his person outside his place of abode,
        or (3) that [Appellant], as opposed to a person named Sayide
        Alislam, was not licensed to carry a firearm on the date of the
        incident?

     6. Did the trial court abuse its discretion by imposing a sentence
        outside and above the guidelines without providing adequate
        reasons on the record for imposing such a sentence?

Appellant’s Brief at 4-6.

      Initially, Appellant argues, in connection with his second and third

issues, that trial counsel was ineffective.   See id. at 30, 35.     Generally,

ineffectiveness claims may not be raised in the first instance on direct appeal.

Commonwealth v. Holmes, 79 A.3d 562, 563 (Pa. 2013) (reaffirming

general rule of deferral to Post Conviction Relief Act (PCRA) review of

ineffectiveness claims set forth in Commonwealth v. Grant, 813 A.2d 726

(Pa. 2002)). Appellant claims he meets an exception to the general rule of

deferral announced in Holmes, supra (Holmes exception). See Appellant’s

Brief at 30, n.3.     The Holmes exception states in pertinent part that

ineffectiveness claims can be raised on direct appeal where “a discrete claim

or claims of trial counsel ineffectiveness is apparent from the record and

meritorious to the extent that immediate consideration best serves the

interests of justice.” Holmes, 79 A.3d at 563.

      Our review of the record discloses no support for Appellant’s

undeveloped claim that he established the narrow Holmes exception. Aside

from citing Holmes, Appellant does not explain why the exception is

                                     -7-
J-A08021-21


applicable in this case. See Appellant’s Brief at 30, n.3. It is not our role to

develop Appellant’s argument for him or scour the record to find evidence to

support an undeveloped claim. See Commonwealth v. Beshore, 916 A.2d
1128, 1140 (Pa. Super. 2007) (en banc). Accordingly, we dismiss Appellant’s

ineffectiveness claims without prejudice. See Commonwealth v. Tukhi,

149 A.3d 881, 889 (Pa. Super. 2016) (where a defendant fails to establish the

Holmes exception, all ineffectiveness claims presented on direct appeal are

frivolous and must be deferred until collateral review); see also Grant, 813
A.2d at 738.

      In his first issue, Appellant contends the trial court erred in admitting

evidence of Islam’s prior inconsistent statements implicating Appellant as the

shooter. See Appellant’s Brief at 20-30. Appellant asserts that Islam’s prior

statements, which were the only direct evidence against Appellant, were

neither given under oath nor signed and adopted by Islam. Id. at 20, 29;

see also id. at 25 (“the victim’s prior out-of-court statement to Detective

Knecht, although questionably signed by the victim, was never separately

‘adopted’ by the victim.”).

      Our standard of review concerning a challenge to the admissibility of

evidence is as follows:

      The admissibility of evidence is a matter for the discretion of the
      trial court and a ruling thereon will be reversed on appeal only
      upon a showing that the trial court committed an abuse of
      discretion. An abuse of discretion may not be found merely
      because an appellate court might have reached a different
      conclusion, but requires a result of manifest unreasonableness, or

                                     -8-
J-A08021-21


      partiality, prejudice, bias, or ill-will, or such lack of support so as
      to be clearly erroneous.

Commonwealth v. Johnson, 42 A.3d 1017, 1027 (Pa. 2012) (citations and

quotation marks omitted).

      This Court has explained:

      [A] prior inconsistent statement may be offered not only to
      impeach a witness, [see Pa.R.E. 613,] but also as substantive
      evidence if it meets additional requirements of reliability. Lively,
610 A.2d at 9-10; Pa.R.E. 803.1. The test is a two-part inquiry:
      1) whether the statement is given under reliable circumstances;
      and 2) whether the declarant is available for cross-examination.
      Commonwealth v. Brewington, 740 A.2d 247, 254 (Pa. Super.
      1999)[.] With respect to the first prong, that the statement is
      given under reliable circumstances, our Supreme Court has
      deemed reliable only certain statements; among them is a
      statement that is “reduced to a writing and signed and adopted
      by the witness.” Lively, 610 A.2d at 10. See also Pa.R.E.
      803.1(1) [(exception to rule against hearsay regarding prior
      inconsistent statements of a declarant-witness)]. With respect to
      the second prong, cross-examination, the inconsistent statement
      itself must be the subject of the cross-examination in order to
      satisfy the test. Commonwealth v. Romero, 722 A.2d 1014,
      1017 (Pa. 1999)[.]

Commonwealth v. Carmody, 799 A.2d 143, 148 (Pa. Super. 2002)

(footnote and brackets omitted, citations modified).

      Pennsylvania Rule of Evidence 803.1 provides a hearsay exception

applicable to a “turncoat witness,” such as Islam, who testifies and is subject

to cross-examination about a prior inconsistent statement. Specifically, the

Rule permits admission of a

      prior statement by a declarant-witness who testifies to an inability
      to remember the subject matter of the statement, unless the court
      finds the claimed inability to remember to be credible, and the
      statement:

                                       -9-
J-A08021-21



     (A) was given under oath subject to the penalty of perjury at a
     trial, hearing, or other proceeding, or in a deposition;

     (B) is a writing signed and adopted by the declarant; or

     (C) is a verbatim contemporaneous electronic recording of an oral
     statement.

Pa.R.E. 803.1(4); see also Commonwealth v. Hanible, 30 A.3d 426, 445

(Pa. 2011).

     Here, the trial court found Islam’s prior inconsistent statements

admissible as substantive evidence, reasoning:

     [Islam], after identifying the Appellant as the shooter to police,
     had [] several memory lapses throughout the court proceeding,
     whereby he had no recollection of the identity of the shooter when
     he testified at the preliminary hearing, and again at trial when he
     identified someone named Eric as the shooter. Clearly, [Islam’s]
     statement given to police identifying Appellant as the shooter was
     inconsistent with the testimony [Islam] gave at the preliminary
     hearing and at trial. It was permissible for the Commonwealth to
     confront Islam with the inconsistencies.

                                 ***

            Appellant’s challenge to the admissibility of [Islam’s prior
     inconsistent] statement due to [Islam’s] purported faltering
     memory at trial does not prevail. The collective sum of the
     evidence concerning the circumstances under which [Islam] gave
     the statement, to wit: Islam’s agreement that he did, indeed, sign
     at least three out of the five pages contained [in Islam’s statement
     given to Detective Knecht]; [Islam’s] identification of his personal
     information on the statement; and Detective Knecht’s testimony
     concerning the circumstances under which he took the statement,
     makes it plain that admission of the statement falls squarely
     within the meaning of Rule 803.1(4). The court did not abuse its
     discretion by allowing Islam to be confronted with the substance
     of the statement, wherein he disavowed his identification of
     Appellant as the shooter and then claimed for the first time that
     someone named Eric was the shooter. Based upon that, it was

                                    - 10 -
J-A08021-21


      proper for the jury to evaluate the testimony Islam gave at trial
      as well as the identification he made in the statement as
      substantive evidence.

Trial Court Opinion, 8/12/20, at 10, 15 (some capitalization and numbering

omitted). As the trial court’s rationale is supported by the record and the law,

it did not err in admitting Islam’s prior inconsistent statements as substantive

evidence. See, e.g., Commonwealth v. Ragan, 645 A.2d 811, 818 (Pa.

1994) (holding that witness’s prior police statement, which was reduced to

writing and signed by the witness – but which the witness repudiated at trial

– was admissible as substantive evidence because the requirements of Lively,

supra were satisfied). Appellant’s first issue fails.

      Next, Appellant argues the trial court improperly precluded him from

introducing evidence of certain criminal charges that were purportedly

pending against the victim when he gave the prior statements implicating

Appellant as his assailant. See Appellant’s Brief at 30-35. Appellant alleges

the charges were persons not to possess firearms and possession with intent

to deliver a controlled substance, 35 P.S. § 780-113(a)(30). Appellant’s Brief

at 32; see also Trial Court Opinion, 8/12/20, at 16, 18. Appellant claims the

trial court’s erroneous ruling in this regard deprived him of his right of

confrontation and to inquire into the victim’s possible bias in favor of the

prosecution. Appellant’s Brief at 33.

      Pennsylvania Rule of Evidence 608(b)(1) provides that, except for

evidence relating to a conviction for a crimen falsi crime, see Pa.R.E. 609,


                                     - 11 -
J-A08021-21


“the character of a witness for truthfulness may not be attacked or supported

by cross-examination or extrinsic evidence concerning specific instances of

the witness’ conduct[.]” Pa.R.E. 608(b)(1); see also Pa.R.E. 608, cmt. (the

Rule “prohibits the use of evidence of specific instances of conduct to support

or attack credibility”). Rule 609 provides: “For the purpose of attacking the

credibility of any witness, evidence that the witness has been convicted of a

crime, whether by verdict or by plea of guilty or nolo contendere, must be

admitted if it involved dishonesty or false statement.”        Pa.R.E. 609(a)

(emphasis added).

      Here, neither persons not to possess firearms nor possession with intent

to deliver a controlled substance are crimen falsi offenses.       See, e.g.,

Commonwealth v. Williams, 573 A.2d 536, 538 (Pa. 1990); see also

Pa.R.E. 609(a).   Accordingly, the trial court did not err in precluding the

defense from introducing this evidence under Rule 608(b)(1). In any event,

Appellant claims the charges were “pending” against the victim; it is well

settled that “the veracity of a witness may not be impeached by prior arrests

which have not led to convictions.” Commonwealth v. Chmiel, 889 A.2d
501, 534 (Pa. 2005). Appellant’s second issue is meritless.

      Appellant next asserts the trial court erred in admitting hearsay

testimony from several Commonwealth witnesses who implicated Appellant as

the shooter. See Appellant’s Brief at 35-38. Appellant states:

      the inadmissible hearsay presented to the jury included Detective
      Knecht’s testimony that Lieutenant Davis told him that the victim

                                    - 12 -
J-A08021-21


       said [Appellant] was the shooter. Sergeant Gordon testified twice
       that other out-of-court declarants told him that [Appellant] was
       the shooter. Neither Lieutenant Davis nor any of the other out-
       of-court declarants were called as witnesses at trial.
Id. at 36.

       Initially, we address whether Appellant preserved this claim for review.

The trial court found Appellant had waived this issue for vagueness in his Rule

1925(b) statement.1        See Trial Court Opinion, 8/12/20, at 19.   The court

stated:

       Appellant fails to specify [the] evidence from which witnesses
       form the basis for his complaint. Four police officers testified at
       trial. There were numerous out-of-court identifications of the
       shooter with different names and aliases. Because Appellant fails
       to specify the testimony being challenged, this court is left to
       guesswork.
Id.

       We agree that Appellant has waived this issue. Rule 1925(b) mandates

that the “Statement shall concisely identify each ruling or error that the

appellant intends to challenge with sufficient detail to identify all pertinent

issues for the judge.”        Pa.R.A.P. 1925(b)(4)(ii) (emphasis added).     Rule

1925(b) “is a crucial component of the appellate process because it allows the

trial court to identify and focus on those issues the parties plan to raise on

appeal.”     Commonwealth v. Bonnett, 239 A.3d 1096, 1106 (Pa. Super.



____________________________________________


1The wording of this issue in Appellant’s concise statement mirrors the
wording in Appellant’s statement of questions presented, supra.


                                          - 13 -
J-A08021-21


2020); see also Pa.R.A.P. 302(a) (issues cannot be raised for the first time

on appeal). We have found that a Rule 1925(b) statement that is too vague

to allow the trial court an opportunity to identify the issues raised on appeal

is the functional equivalent of no statement at all.       Commonwealth v.

Cannon, 954 A.2d 1222, 1228 (Pa. Super. 2008). A trial court’s “review and

legal analysis can be fatally impaired when the court has to guess at the issues

raised. Thus, if a concise statement is too vague, the court may find waiver.”

Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011) (citations

omitted). Accordingly, the vagueness of Appellant’s concise statement results

in waiver of his third issue. See id.

      However, even if this issue was not waived, we would conclude it lacks

merit. See Trial Court Opinion, 8/12/20, at 19-20; but see also Bonnett,
239 A.3d at 1106 (“even if the trial court correctly guesses the issues

[a]ppellant raises on appeal and writes an opinion pursuant to that supposition

the issues are still waived”) (citation and brackets omitted).

      In his fourth issue, Appellant argues the trial court erred when it

instructed the jury that Appellant could not legally own a gun, which was so

prejudicial as to deprive Appellant of a fair trial. See Appellant’s Brief at 38-

40. Appellant claims this instruction improperly “conveyed to the jury that

[Appellant] was a person with a prior criminal record.” Id. at 39.

      During deliberations, the jury submitted written questions to the trial

court, one of which asked: “Can [Appellant] legally own a gun?”            N.T.,


                                     - 14 -
J-A08021-21


7/11/19, at 6. In response, the court and counsel discussed an exhibit that

had already been admitted into evidence without objection, i.e., a “certificate

of nonlicensure” to carry a firearm. Id. Appellant’s counsel proposed that the

trial court respond to the jury’s question by submitting the certificate of

nonlicensure for the jury’s consideration. Id. However, as the document bore

the name of Appellant’s alias, the trial court believed the jury may be confused

because they were unfamiliar with Appellant’s alias.         See id. at 7-10.

Accordingly, the court ruled, over defense counsel’s objection, that it would

answer the jury’s question by replying “No.” Id. at 11.

      We note:

      In examining jury instructions, our scope of review is limited to
      determining whether the trial court committed a clear abuse of
      discretion or error of law controlling the outcome of the case.
      Error in a charge is sufficient ground for a new trial if the charge
      as a whole is inadequate or not clear or has a tendency to mislead
      or confuse rather than clarify a material issue. A charge will be
      found adequate unless the issues are not made clear to the jury
      or the jury was palpably misled. In reviewing a trial court’s charge
      to the jury we must look to the charge in its entirety. Because
      this is a question of law, this Court’s review is plenary.

Graham v. Check, 243 A.3d 153, 161 (Pa. 2020) (citation, footnote, and

ellipses omitted); but see also id. (“[e]ven when we find error in a jury

charge, we grant relief only when we determine that the error was prejudicial

to the objecting party.”).

      Appellant asserts:

      [N]o evidence was introduced at trial showing that [Appellant]
      could not ‘own’ a gun, which is distinguishable from being legally
      entitled to carry and conceal one in public. The trial court’s

                                     - 15 -
J-A08021-21


      instruction may have been proper based on extraneous
      information regarding [Appellant’s] criminal record that was not
      introduced into evidence. But the instruction was improperly
      based on the specific evidence before this jury.

Appellant’s Brief at 39.

      Conversely, the Commonwealth states: “[Appellant] did not raise that

claim at trial as a basis for objecting to the trial court’s answer to the jury’s

question. His current claim is, therefore, waived.” Commonwealth Brief at

20. Upon review, we find the record supports the Commonwealth’s assertion,

and we thus could find waiver. See Commonwealth v. Gooding, 818 A.2d
546, 552 (Pa. Super. 2003) (failure to make a timely, specific objection to a

jury instruction waives challenge to content of the instruction on appeal); see

also Commonwealth v. Montalvo, 956 A.2d 926, 935 (Pa. 2008).

      However, even if the trial court erred in its response to the jury’s

inquiry, such error does not merit relief. See Commonwealth v. Purnell,

233 A.3d 824, 833 n.5 (Pa. Super. 2020) (even if the trial court erred in

instructing the jury, such error is harmless where the evidence of the

accused’s guilt is overwhelming); see also Ragan, 645 A.2d at 820 (“an error

may be deemed harmless when the properly admitted evidence of guilt is so

overwhelming and the prejudicial effect of the error is so insignificant by

comparison that it is clear beyond a reasonable doubt that the error could not

have contributed to the verdict.”).

      The evidence of Appellant’s guilt in this case was overwhelming. The

victim identified Appellant as his assailant in several statements he gave to

                                      - 16 -
J-A08021-21


authorities after the shooting.        To the extent the victim disavowed his

statements at trial, it was within the province of the jury to evaluate the

credibility of the victim’s disavowal. See Commonwealth v. Gonzalez, 109
A.3d 711, 723 (Pa. Super. 2015) (juries are “free to believe all, part, or none

of the evidence and to determine the credibility of the witnesses.”).

Appellant’s fourth issue fails.

      Appellant next argues his conviction of firearms not to be carried without

a   license,   18   Pa.C.S.A.     §   6106(a)(1),   cannot   stand   because   the

Commonwealth failed to prove all elements of the crime beyond a reasonable

doubt. See Appellant’s Brief at 41-45.

      We recognize:

      When reviewing a sufficiency of the evidence claim, this Court
      must view the evidence and all reasonable inferences to be drawn
      from the evidence in the light most favorable to the
      Commonwealth as verdict winner, and we must determine if the
      evidence, thus viewed, is sufficient to prove guilt beyond a
      reasonable doubt. This Court may not substitute its judgment for
      that of the factfinder. If the record contains support for the
      verdict, it may not be disturbed. Moreover, a jury may believe all,
      some or none of a party’s testimony.

Commonwealth v. Burns, 765 A.2d 1144, 1148 (Pa. Super. 2020) (citations

and paragraph break omitted). “It is axiomatic that the Commonwealth bears

the burden of proving every element of the offense beyond a reasonable

doubt.” Commonwealth v. Lopez, 565 A.2d 437, 439 (Pa. 1989).

      Under section 6106, “any person who carries a firearm in any vehicle or

any person who carries a firearm concealed on or about his person, except in


                                        - 17 -
J-A08021-21


his place of abode or fixed place of business, without a valid and lawfully

issued license under this chapter commits a felony of the third degree.” 18

Pa.C.S.A. § 6106(a)(1). The Pennsylvania Supreme Court has explained that

this crime requires the Commonwealth to prove three elements:

        (a) that the weapon was a firearm, Commonwealth v. Todd,
        384 A.2d 1215 (Pa. 1978) (superseded by statute on other
        grounds); (b) that the firearm was unlicensed, Commonwealth
        v. McNeil, 337 A.2d 840 (Pa. 1975); and (c) that where the
        firearm was concealed on or about the person[.]

Lopez, 565 A.2d at 439 (citations modified).

        Section 6106(a) is part of the Uniform Firearms Act,2 which defines

“firearm” as: “[a]ny pistol or revolver with a barrel length less than 15 inches,

. . . or any pistol, revolver, rifle or shotgun with an overall length of less than

26 inches.” 18 Pa.C.S.A. § 6102. Barrel length – or overall length – of a

firearm is an essential element of section 6106(a). Todd, 384 A.2d at 1217.

Length of a firearm may be proven by direct and/or circumstantial evidence.

Commonwealth v. Rozplochi, 561 A.2d 25, 31 (Pa. Super. 1989).

        Appellant emphasizes that the Commonwealth never produced the

firearm involved in the shooting. Appellant’s Brief at 42. Appellant further

states, “[t]here was no description of either the barrel or overall length of the

gun used in the assault.” Id.

        The trial court found this argument to have merit, explaining:



____________________________________________


2   See 18 Pa.C.S.A. §§ 6101-6127.

                                          - 18 -
J-A08021-21


           In the statement [Islam] gave to Detective Knecht, Islam
     stated that he and his nephew, [Appellant], were in his mother’s
     apartment when they got into an argument over money. [The
     prosecutor and Islam discussed this matter:]

         [The prosecutor]: This is your continued answer. “Over
         money [Appellant] gave me. I didn’t have his money
         because things didn’t work out like I thought. So he kept
         saying, quote, I want my money now. I told him that I
         didn’t have it now. He pulled out a gun. He left it at his
         side.” Do you remember telling detectives that is what
         happened?

         A: No.

         Q: Did I read it right?

         A: Yes, according to this paper.

     N.T., 7/10/19, at 22.

           Further, in [Islam’s prior police] statement, he said that he
     was shot by his nephew “Sultan Freeman, he is my brother,
     Frederick Jordan’s son” and [Appellant] used a “silver revolver.”
Id. at 25-27. [At trial, Islam testified he did not remember the
     type of firearm that was used to shoot him. Id. at 24.]

            Detective Murray, who testified that he processed the crime
     scene, explained that there were no fired cartridge casings
     recovered at the scene. He explained that a revolver does not
     eject casings because the gun is “self-contained,” meaning that
     when the gun is fired, the casing stays within the cylinder as it
     rotates and would therefore not be expelled. Id. at 128, 129.
     Finally, there was a stipulation by and between counsel that
     [Islam] suffered a single gunshot wound in his left abdomen that
     was treated at Einstein Hospital. Id. at 130.

                                   ***

           In Todd, supra, the only evidence offered that described
     the gun was done so by a criminologist who had only a bullet to
     examine and therefore could not testify as to the length of the
     barrel from which the bullet was fired. The [Supreme C]ourt found


                                    - 19 -
J-A08021-21


      that this was insufficient evidence to support the firearms
      conviction.

            Similarly, proof of barrel length was found to be lacking
      when a witness failed to describe the barrel length and there was
      no gun recovered. Commonwealth v. Rapp, 384 A.2d 961, 962
      (Pa. Super. 1978) [(where Commonwealth merely described the
      shotgun as a “twelve gauge, Ithaca pump Model 37, containing
      three shells,” reversing conviction for lack of “proof that the
      shotgun constituted a prohibited ‘firearm’” under section 6102)].
      However, evidence was sufficient where the gun itself was
      admitted into evidence and available for the jury’s inspection.
      Commonwealth v. Jennings, 427 A.2d 231 (Pa. Super. 1981).

             Here, the only evidence admitted was [Islam’s] disavowed
      statement wherein he describe[d] the gun as a silver revolver, and
      Detective Murray’s testimony that revolvers don’t eject fired
      cartridge casings and that, indeed, none were recovered at the
      scene. Pursuant to the rulings in Rapp and Todd, this would not
      be sufficient to sustain Appellant’s conviction for [firearms not to
      be carried without a license,] and therefore this court
      recommends that said conviction be vacated.

Trial Court Opinion, 8/12/20, at 22-24 (citations modified, some capitalization

and numbering omitted).

      The trial court’s analysis is supported by both the record and the law.

The Commonwealth did not present any evidence of barrel or overall length

of the gun aside from the victim’s recanted statement that Appellant shot him

with a “silver revolver.” See, e.g., Rapp, supra; cf. Rozplochi, 561 A.2d at

31-32 (where one witness testified defendant’s weapon was inside an

envelope that was “about this high” and “not too wide,” and another witness

testified defendant had a “small black gun,” evidence was sufficient to show

barrel length fell within prescribed dimensions defined in section 6102).




                                     - 20 -
J-A08021-21


       Additionally, we are persuaded by Appellant’s argument in which he

states:

       The Commonwealth also failed to prove beyond a reasonable
       doubt that [Appellant] ever carried the gun in a vehicle or
       concealed the gun on his person outside his place of abode. [See
       18 Pa.C.S.A. § 6106(a)(1), supra.] There was evidence showing
       that [Appellant] lived at 1416 Clearview Street, Apartment F422.
       In his statement to Detective Knecht, the victim said that
       [Appellant] pulled out a gun and shot him once inside that
       apartment. The victim never testified from where [Appellant]
       pulled out the gun, e.g. a waistband, a holster, a drawer or from
       underneath a seat cushion. . . . See Commonwealth v. Lopez,
       565 A.2d 437 (Pa. 1989) (the Commonwealth must prove, as an
       element of Section 6106, that the firearm was concealed on or
       about the person outside his place of abode); Commonwealth v.
       Montgomery, 192 A.3d 1198 (Pa. Super. 2018) (recognizing that
       concealment outside of the home is an element of Section 6106
       that must be proven by the Commonwealth).

Appellant’s Brief at 43. The record supports Appellant’s claim that there was

insufficient evidence to support the “concealment” element of section 6106(a).

See Lopez, 565 A.2d at 439. Accordingly, we reverse this conviction.

       Further, because the trial court ordered the sentence on this conviction

to run consecutive to Appellant’s sentences for aggravated assault and

possessing an instrument of crime, our disposition disturbs the overall

sentencing scheme. Thus, we vacate Appellant’s judgment of sentence in its

entirety and remand for resentencing.3 See Commonwealth v. Tanner, 61
A.3d 1043, 1048 (Pa. Super. 2013) (holding “vacatur of a consecutive


____________________________________________


3 In light of our disposition, we need not address Appellant’s sixth and final
issue challenging the discretionary aspects of his sentence.


                                          - 21 -
J-A08021-21


sentence in the context of a larger sentencing scheme necessitates vacatur of

the entire sentence because such disposition disturbs the court’s overall

sentencing scheme.”); cf. Commonwealth v. Thur, 906 A.2d 552, 570 (Pa.

Super. 2006) (vacation of an unlawful, concurrent sentence, which does not

disturb sentencing scheme or aggregate length of sentence, does not require

remand for resentencing).

     Appellant’s conviction of firearms not to be carried without a license

reversed; all other convictions affirmed. Judgment of sentence vacated. Case

remanded for resentencing. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/21




                                   - 22 -